DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1, 12, and 24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-10, 12-16, 18-20, 22, 24-26, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Frenger et al. (US 2011/0110261 A1) in view of Choi et al. (US 2021/0144716 A1).
(1) Regarding claim 1:
Frenger discloses a method comprising: 
using one or more beams to communicate wireless signals between at least one second wireless node and at least one third wireless node (Processing system 500 of the wireless station may be capable of performing various communication-related processing (e.g. signal processing, channel estimation, beam forming, power control, scheduling, etc.), para. 0033); and 
participating in at least one sounding procedure by at least one of: 
measuring a plurality of first sounding reference signal (SRS) transmissions from the third wireless node (SRS transmission 1015 as shown in figure 10; Wireless station 405 and repeaters 410-1 and 410-2 may receive the signal (e.g., SRS 725). Repeaters 410-1 and 410-2 may also perform channel estimations based on the received signal, para. 0054) and providing a report to the second wireless node indicating a result of the measuring (repeaters 410-1 and 410-2 may utilize to report the SRS measurements to wireless station 405, para. 0053); or 
generating and transmitting a plurality of second sounding reference signals (SRSs) to the third wireless node.
Frenger fails to explicitly disclose the at least one sounding procedure comprises a beam management (BM) procedure.

It is desirable to have the at least one sounding procedure comprises a beam management (BM) procedure because it improves signal integrity and signal to noise ratio of the transmitted signal.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to employ the teaching of Choi in the method of Frenger for the benefit of improving the signal integrity of the communication.
(2) Regarding claim 12:
Frenger discloses a method for wireless communications by a third wireless (wireless station 405) node, comprising: 
configuring a first wireless node (wireless station 405 may determine whether repeater 410-1 and/or repeater 410-2 should be associated with UE 415. Wireless station 405 (e.g. UE and repeater associator 525) may make such a determination based on the SRS measurements taken by wireless station 405 and the SRS measurements received from repeaters 410-1 and 410-2. For example, UE and repeater associator 525 may utilize the SRS measurements it took as a reference. UE and repeater associator 525 may make comparisons with its reference SRS measurements and the received SRS measurements from repeaters 410-1 and 410-2 to determine whether an association should be made, para. 0056) for using one or more beams to communicate signals between the third wireless node and at least one second wireless node (Processing system 500 of the wireless station may be capable of performing various communication-related processing (e.g. signal processing, channel estimation, beam forming, power control, scheduling, etc.), para. 0033) (when wireless station performing beam forming and using repeater 410-1 or 410-2 to communicate with user equipment 415, it satisfied the claimed limitation of configuring a first wireless node (either repeater 410-1 or 410-2) for using one or more beams (beams from wireless station 405) to communicate signals between the third wireless node (wireless station 405) and at least one second wireless node (user equipment 415)); 
configuring the first wireless node to participate in at least one sounding procedure with the second wireless node (wireless station 405 (e.g. repeater controller 520) may transmit 1010 SRS measurement configuration information to repeaters 410-1 and 410-2. The SRS measurement configuration information may include, for example, time and frequency information as to when UE 415 is to begin transmitting, para. 0053); and 
receiving a report, from at least one of the first wireless node or second wireless node, indicating a result of the sounding procedure (repeaters 410-1 and 410-2 may utilize to report the SRS measurements to wireless station 405, para. 0053).
Frenger fails to explicitly disclose the at least one sounding procedure comprises a beam management (BM) procedure.
However, Choi teaches an uplink beam management procedure using a Sounding Reference Signal (SRS) (para. 0219-0220).
It is desirable to have the at least one sounding procedure comprises a beam management (BM) procedure because it improves signal integrity and signal to noise ratio of the transmitted signal.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to employ the teaching of 
(3) Regarding claim 3:
Frenger further discloses:
determining at least one of timing of the first SRS transmissions (wireless station 405 (e.g. repeater controller 520) may transmit 1010 SRS measurement configuration information to repeaters 410-1 and 410-2. The SRS measurement configuration information may include, for example, time and frequency information as to when UE 415 is to begin transmitting, para. 0053) or which of the beams of the first wireless node to use for measuring the first SRS transmissions, wherein the measurement of the first SRS transmissions is based on the determination (Measurement unit 620 may utilize the SRS measurement configuration information to perform measurements at the appropriate time, frequency, para. 0053).
(4) Regarding claim 4:
Frenger further discloses:
the first wireless node is configured to at least one of measure the first SRS transmissions or report the first SRS measurements periodically (SRS transmission 1015 as shown in figure 10; Wireless station 405 and repeaters 410-1 and 410-2 may receive the signal (e.g., SRS 725). Repeaters 410-1 and 410-2 may also perform channel estimations based on the received signal, para. 0054); 
the first wireless node is configured to measure the first SRS transmissions based on a first event (wireless station 405 (e.g. repeater controller 520) may transmit 1010 SRS measurement configuration information to repeaters 410-1 and 410-2. The or which of the beams of the first wireless node to use for measuring the first SRS transmissions, wherein the measurement of the first SRS transmissions is based on the determination (Measurement unit 620 may utilize the SRS measurement configuration information to perform measurements at the appropriate time, frequency, para. 0053; the examiner interprets the perform measurements at the appropriate time as the claimed first event); or 
the first wireless node is configured to report the first SRS measurements based on a second event.
(5) Regarding claim 5:
Frenger further discloses:
the report indicates whether one or more criteria for a received quality metric of the first SRS transmissions are met (for example, where a repeater's SRS measurement indicates, for example, a signal strength that is -1 to -5 dB weaker than wireless station 405 and/or substantially equal to wireless station 405, UE and repeater associator 525 may determine that an association would be advantageous. Additionally, UE and repeater associator 525 may utilize a repeater's SRS measurement as a reference. For example, when UE and repeater associator 525 determines that a repeater should be associated with UE 415, UE and repeater associator 525 may utilize the SRS measurement corresponding to that repeater as a reference for other repeaters, para. 0056; The measurement for determining whether the repeater is to be associated with the UE may be reported to the wireless station (block 920). For or 
the report indicates at least one of a receive beam index, an SRS resource index, or a measured received quality metric.
(6) Regarding claim 7:
Frenger further discloses 
the first wireless node is further configured to forward a measurement report of the third wireless node to the second wireless node (for example, where a repeater's SRS measurement indicates, for example, a signal strength that is -1 to -5 dB weaker than wireless station 405 and/or substantially equal to wireless station 405, UE and repeater associator 525 may determine that an association would be advantageous. Additionally, UE and repeater associator 525 may utilize a repeater's SRS measurement as a reference. For example, when UE and repeater associator 525 determines that a repeater should be associated with UE 415, UE and repeater associator 525 may utilize the SRS measurement corresponding to that repeater as a reference for other repeaters, para. 0056; The measurement for determining whether the repeater is to be associated with the UE may be reported to the wireless station (block 920). For example, repeater 410-1 and 410-2 may report their SRS measurements to wireless station 405, as previously described in connection with FIG. 10. These measurements may be used by wireless station 405 to determine whether repeater 410-1 and/or 410-2 should be associated with UE 415, para. 0062); and 
or 
the measurement report indicates at least one of a receive beam index, an SRS resource index, or a measured received quality metric.
(7) Regarding claim 8:
Frenger further discloses:
the first event comprises at least one of an activation via a control information transmission (wireless station 405 (e.g. repeater controller 520) may transmit 1010 SRS measurement configuration information to repeaters 410-1 and 410-2. The SRS measurement configuration information may include, for example, time and frequency information as to when UE 415 is to begin transmitting, para. 0053) or a received quality metric of a transmission from the third wireless node, falling below a threshold value; 
the second event comprises a received quality metric of one or more of the first SRS transmissions meets or exceeds a threshold value (claim 8 depends on claim 4 and this limitation further limiting the non-elect limitation of an “OR” condition, therefore, this limitation does not carry patentable weight against the Frenger reference).
(8) Regarding claim 9:
Frenger further discloses:
or 
further comprising receiving an indication from the second wireless node, in response to the provided report, to send a second report, wherein the second report indicates at least one of: a receive beam index, an SRS resource index, or a measured received quality metric.
(9) Regarding claim 10:
Claim 10 depends on claim 1, and claim 1 recites an “OR” condition of a first limitation “measuring a plurality of first sounding reference signal (SRS) transmissions 
or 
a second limitation “generating and transmitting a plurality of second sounding reference signals (SRSs) to the third wireless node.”
Claim 1 is rejected by Frenger reference (US 2011/0110261 A1) in satisfying the first limitation of “measuring a plurality of first sounding reference signal (SRS) transmissions from the third wireless node and providing a report to the second wireless node indicating a result of the measuring”; and claim 10 further limiting the second limitation  by “determining at least one of timing of the second SRS transmissions or which transmit beams of the first wireless node to use for sending the second SRS transmissions, wherein: the transmission of the second SRS is based on the determination”. 
As Frenger reference satisfied the first limitation and do not need to satisfy the second limitation, the limitation of claim 10 does not carry patentable weight against the Frenger reference since Frenger reference does not need to satisfy the second limitation.  Therefore, Frenger met all limitation of claim 10 (with the limitation of claim 1).
(10) Regarding claim 13:
Frenger further discloses:
 selecting the first wireless node, from a set of wireless nodes, to participate in the sounding procedure, wherein the selection is based on one or more considerations; or 

(11) Regarding claim 14:
Frenger further discloses wherein the one or more considerations relate to at least one of: 
measurements, associated with transmissions from the first wireless node, reported by the second wireless node (where a repeater's SRS measurement indicates, for example, a signal strength that is -1 to -5 dB weaker than wireless station 405 and/or substantially equal to wireless station 405, UE and repeater associator 525 may determine that an association would be advantageous. Additionally, UE and repeater associator 525 may utilize a repeater's SRS measurement as a reference. For example, when UE and repeater associator 525 determines that a repeater should be associated with UE 415, UE and repeater associator 525 may utilize the SRS measurement corresponding to that repeater as a reference for other repeaters, para. 0056); 
measurements performed by the third wireless node based on references signals transmitted by the second wireless node and forwarded by the first wireless node; 
a random access channel (RACH) occasion (RO) used by the second wireless node to send a RACH preamble; 

prior sounding procedure related reports received from one or more of the set of wireless nodes; or 
location information of at least one of the first wireless node and the second wireless node.
(12) Regarding claim 24:
Frenger discloses a method for wireless communication by a second wireless node (repeater 410-1 or 410-2 as shown in figure 10) comprising: 
receiving, from a third wireless node (wireless station 405 in figure 10), a configuration (wireless station 405 (e.g. repeater controller 520) may transmit 1010 SRS measurement configuration information to repeaters 410-1 and 410-2. The SRS measurement configuration information may include, for example, time and frequency information as to when UE 415 is to begin transmitting, para. 0053) for participating in at least one sounding procedure with a first wireless node (user equipment 415 in figure 10) configured to communicate signals between the third wireless node and the second wireless node (Processing system 500 of the wireless station may be capable of performing various communication-related processing (e.g. signal processing, channel estimation, beam forming, power control, scheduling, etc.), para. 0033) (when wireless station performing beam forming and using repeater 410-1 or 410-2 to communicate with user equipment 415 as shown in figure 4B, para. 0030); and 
participating in the at least one sounding procedure with the first wireless node in accordance with the configuration (SRS transmission 1015 as shown in figure 10; 
(13) Regarding claim 25:
Frenger further discloses participating in the sounding procedure comprises: 
measuring sounding reference signal (SRS) transmissions from the first wireless node (user equipment 415 in figure 10) (UE 415 may transmit 1015 a SRS transmission. Wireless station 405 and repeaters 410-1 and 410-2 may receive the signal (e.g., SRS 725). Repeaters 410-1 and 410-2 may also perform channel estimations based on the received signal, para. 0054); and 
providing a report to at least one of the first wireless node or the third wireless node indicating a result of the measuring (wireless station 405 may receive 1020 SRS measurement reports from repeaters 410-1 and 410-2, para. 0055).
(14) Regarding claim 20 (Claim 20 is rejected with the limitation of claim 12):
Frenger discloses a method for wireless communications by a third wireless (wireless station 405) node, comprising: 
configuring a first wireless node (wireless station 405 may transmit 1005 a signal that includes a SRS resource assignment to UE 415, para. 0052) for using one or more beams to communicate signals between the third wireless node and at least one second wireless node (Processing system 500 of the wireless station may be capable of performing various communication-related processing (e.g. signal processing, channel estimation, beam forming, power control, scheduling, etc.), para. 0033) (when wireless 
configuring the first wireless node to participate in at least one sounding procedure with the second wireless node (wireless station 405 may transmit 1005 a signal that includes a SRS resource assignment to UE 415, para. 0052, the transmitted signal from the UE may be measured (block 815). For example, as illustrated in FIG. 10, UE 415 may transmit 1015 a SRS transmission, para. 0054); and 
receiving a report, from at least one of the first wireless node or second wireless node, indicating a result of the sounding procedure (repeaters 410-1 and 410-2 may utilize to report the SRS measurements to wireless station 405, para. 0053).
Frenger further discloses:
configuring the first wireless node to participate in the sounding procedure comprises configuring the first wireless node to send SRS transmissions to the second wireless node (the transmitted signal from the UE may be measured (block 815). For example, as illustrated in FIG. 10, UE 415 may transmit 1015 a SRS transmission using assigned resource by the wireless station 405, para. 0054); and 
the reception of the report, from at least one of the first wireless node or the second wireless node, comprises receiving the report based on SRS measurements made by the second wireless node (wireless station 405 may transmit 1005 a signal that includes a SRS resource assignment to UE 415, para. 0052, the transmitted signal from 
Frenger fails to explicitly disclose the at least one sounding procedure comprises a beam management (BM) procedure.
However, Choi teaches an uplink beam management procedure using a Sounding Reference Signal (SRS) (para. 0219-0220).
It is desirable to have the at least one sounding procedure comprises a beam management (BM) procedure because it improves signal integrity and signal to noise ratio of the transmitted signal.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to employ the teaching of Choi in the method of Frenger for the benefit of improving the signal integrity of the communication.
(15) Regarding claim 22:
Frenger and Choi together disclose all subject matter of claim 20, and Frenger further discloses wherein configuring the first wireless node to participate in the sounding procedure further comprises: 
providing the first wireless node an indication of at least one of timing of the SRS transmissions (wireless station 405 may transmit 1005 a signal that includes a SRS resource assignment to UE 415, para. 0052; FIG. 7 is a diagram of an exemplary sub-frame 700 may correspond to an Orthogonal Frequency-Division Multiplexing (OFDM) time-frequency grid for an uplink transmission, para. 0049; therefore the resource assignment comprises time and frequency for transmitting SRS from UE 415) or which transmit beams of the first wireless node to use for sending the SRS transmissions; 
or 
configuring the first wireless node to forward a measurement report of the second wireless node to the third wireless node.
Frenger and Choi fail to explicitly disclose (a) configuring the first wireless node to send the SRS transmissions periodically; and (b) the at least one sounding procedure comprises a beam management (BM) procedure.
With respect to (a), Frenger discloses the UE may be periodically transmitted SRS (SRS 715 may be periodically transmitted by a UE, such as, for example, UE 415, para. 0049), and the wireless station 405 assigned resource to UE 415 for transmitting SRS (wireless station 405 may transmit 1005 a signal that includes a SRS resource assignment to UE 415, para. 0052); therefore it satisfied the claimed limitation of configuring the first wireless node to send the SRS transmissions periodically for the benefit of providing adaptation of channel changes.
With respect to (b), Choi teaches an uplink beam management procedure using a Sounding Reference Signal (SRS) (para. 0219-0220).
It is desirable to have the at least one sounding procedure comprises a beam management (BM) procedure because it improves signal integrity and signal to noise ratio of the transmitted signal.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to employ the teaching of 
(16) Regarding claim 26:
Frenger and Choi together disclose all subject matter of claim 24, and Frenger further discloses wherein: 
each of the first wireless node, the second wireless node and the third wireless node comprises a repeater, a user equipment or an access point (wireless station 405, repeater 410-1, 410-2, and user equipment 415 as shown in figure 10); 
the configuration indicates at least one of timing of the SRS transmissions (The SRS measurement configuration information may include, for example, time and frequency information as to when UE 415 is to begin transmitting, para. 0053) or which of one or more beams of the second wireless node to use for measuring the SRS transmissions; 
the second wireless node is configured to at least one of measure the SRS transmissions (UE 415 may transmit 1015 a SRS transmission. Wireless station 405 and repeaters 410-1 and 410-2 may receive the signal (e.g., SRS 725). Repeaters 410-1 and 410-2 may also perform channel estimations based on the received signal, para. 0054) or report the SRS measurements periodically; 
the second wireless node is configured to measure the SRS transmissions based on a first event (repeaters 410-1 and 410-2 measure the received SRS based on the SRS measurement configuration information may include, for example, time and frequency information as to when UE 415 is to begin transmitting, para. 0053-0054); 

the report indicates whether one or more criteria for a received quality metric of the SRS transmissions are met (for example, where a repeater's SRS measurement indicates, for example, a signal strength that is -1 to -5 dB weaker than wireless station 405 and/or substantially equal to wireless station 405, UE and repeater associator 525 may determine that an association would be advantageous, para. 0056); or 
the report indicates at least one of: a receive beam index, an SRS resource index, or a measured received quality metric (a signal strength that is -10 to -20 dB weaker than wireless station 405, UE and repeater associator 525 may determine that an association would not be advantageous, para. 0056).
Frenger and Choi fails to explicitly disclose (a) the second wireless node is configured to report the measurement based on a second event, and (b) the at least one sounding procedure comprises a beam management (BM) procedure.
With respect to (a), the examiner take the broadest reasonable interpretation of the completion of the measurement as the claimed second event, therefore, the repeater 410-1 and 410-2 report the measurement when the measurement of SRS from equipment 415 is completed, thus satisfied the claimed limitation for the benefit of selecting best connection between the wireless station 405 and user equipment 415.
With respect to (b), Choi teaches an uplink beam management procedure using a Sounding Reference Signal (SRS) (para. 0219-0220).

(17) Regarding claim 29:
(claim 29 is rejected with the limitation of the independent claim 24)
Frenger discloses a method for wireless communication by a second wireless node (UE 415) comprising: 
receiving, from a third wireless node (wireless station 405 in figure 10), a configuration (wireless station 405 may transmit 1005 a signal that includes a SRS resource assignment to UE 415, para. 1005) for participating in at least one sounding procedure with a first wireless node (repeater 410-1 or 410-2) configured to communicate signals between the third wireless node and the second wireless node (Processing system 500 of the wireless station may be capable of performing various communication-related processing (e.g. signal processing, channel estimation, beam forming, power control, scheduling, etc.), para. 0033) (when wireless station performing beam forming and using repeater 410-1 or 410-2 to communicate with user equipment 415 as shown in figure 4B, para. 0030); and 
participating in the at least one sounding procedure with the first wireless node in accordance with the configuration (SRS transmission 1015 as shown in figure 10; Wireless station 405 and repeaters 410-1 and 410-2 may receive the signal (e.g., SRS 
Frenger further discloses:
wherein participating in the sounding procedure comprises generating and transmitting sounding reference signals (SRSs) to the first wireless node (UE 415 may transmit 1015 a SRS transmission, para. 0054); and 
the configuration indicates at least one of timing of the SRS transmissions or which transmit beams of the second wireless node to use for transmitting the generated SRS transmissions (wireless station 405 may transmit 1005 a signal that includes a SRS resource assignment to UE 415, para. 0052; the resource assignment comprises a time and frequency assignment as recite sub-frame 700 that correspond to an orthogonal frequency –division multiplexing (OFDM) time-frequency grid for an uplink transmission, para. 0049); 
the second wireless node is configured to transmit the generated SRS transmissions periodically (SRS 715 may be periodically transmitted by a UE, para. 0049). 
Frenger fails to explicitly disclose (a) the second wireless node is configured to transmit the generated SRS transmissions based on an event; and (b) the at least one sounding procedure comprises a beam management (BM) procedure.
With respect to (a), the examiner take a broadest reasonable interpretation of the assigned resource (time and frequency) as the claimed event for the second wireless node (User equipment 415) to transmit the generated SRS transmission 1015 as shown 
With respect to (b), Choi teaches an uplink beam management procedure using a Sounding Reference Signal (SRS) (para. 0219-0220).
It is desirable to have the at least one sounding procedure comprises a beam management (BM) procedure because it improves signal integrity and signal to noise ratio of the transmitted signal.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to employ the teaching of Choi in the method of Frenger for the benefit of improving the signal integrity of the communication.
(18) Regarding claim 2:
Frenger and Choi discloses all subject matter of claim 1, and Frenger further discloses:
the wireless signals comprise RF signals (LTE release 10, para. 0004); and the first wireless node comprises a repeater (repeater 410-1 and 410-2 in figure 10), the second wireless node comprises an access point (wireless station 405 in figure 10), and the third wireless node comprises a user equipment (user equipment 415 in figure 10).
(19) Regarding claim 15:
Frenger and Choi disclose all subject matter of claim 12, and Frenger further discloses 
the wireless signals comprise RF signals; 
or 
configuring the first wireless node to participate in the sounding procedure comprises configuring the first wireless node to measure SRS transmissions from the second wireless node (wireless station 405 (e.g. repeater controller 520) may transmit 1010 SRS measurement configuration information to repeaters 410-1 and 410-2. The SRS measurement configuration information may include, for example, time and frequency information as to when UE 415 is to begin transmitting, para. 0053) and provide a second report to the third wireless node indicating a result of the measuring (SRS 715 may be periodically transmitted by a UE, such as, for example, UE 415, para. 0049; as the UE periodically transmit SRS, it is obvious that the repeater 410-1 or 410-2 would periodically measure the SRS from UE 415 and report the measurement result to the wireless station 405), wherein the reception of the report, from at least one of the first wireless node or second wireless node, comprises receiving the report from the first wireless node (wireless station 405 may receive 1020 SRS measurement reports from repeaters 410-1 and 410-2, para. 0055).
(20) Regarding claim 16:
Frenger and Choi discloses all subject matter of claim 15, and Frenger further discloses:
providing the first wireless node an indication of at least one of timing of the SRS transmissions (wireless station 405 (e.g. repeater controller 520) may transmit 1010 SRS measurement configuration information to repeaters 410-1 and 410-2. The SRS or which receive beams of the first wireless node to use for measuring the SRS transmissions; 
configuring the first wireless node to at least one of measure the SRS transmissions (Measurement unit 620 may utilize the SRS measurement configuration information to perform measurements at the appropriate time, frequency, etc., to which SRS 725 is transmitted by UE 415, para. 0053) or report the SRS measurements periodically; 
configuring the first wireless node to measure the SRS transmissions based on a first event (Measurement unit 620 may utilize the SRS measurement configuration information to perform measurements at the appropriate time, frequency, etc., to which SRS 725 is transmitted by UE 415, para. 0053; the examiner interprets the claimed first event is when the appropriate time in the measurement configuration information is met); or 
configuring the first wireless node to report the SRS measurements based on a second event.
(21) Regarding claim 18:
Frenger and Choi together disclose all subject matter of claim 15, and Frenger further discloses 
the second report indicates whether one or more criteria for a received quality metric of the SRS transmissions are met (a repeater's SRS measurement indicates, for example, a signal strength that is -1 to -5 dB weaker than wireless station 405 and/or substantially equal to wireless station 405, UE and repeater associator 525 may or 
the second report indicates at least one of: a receive beam index, an SRS resource index, or a measured received quality metric.
(22) Regarding claim 19:
Frenger and Choi discloses all subject matter of claim 18, and Frenger further discloses:
 the received quality metric comprises a reference signal received power (RSRP) (a repeater's SRS measurement indicates, for example, a signal strength that is -1 to -5 dB weaker than wireless station 405 and/or substantially equal to wireless station 405, UE and repeater associator 525 may determine that an association would be advantageous, para. 0056); and 
the second report indicates whether RSRP measured on an SRS resource meets or exceeds a threshold value (UE and repeater associator 525 may utilize the SRS measurements it took as a reference. UE and repeater associator 525 may make comparisons with its reference SRS measurements and the received SRS measurements from repeaters 410-1 and 410-2 to determine whether an association should be made. For example, UE and repeater associator 525 may determine an association when a repeater's measurement is above a threshold value or within a range of values. The threshold value and/or the range of values may be based on the reference SRS measurements. The threshold value and/or the range of values may be a configuration of the network and may include any value(s). For example, where a .

Allowable Subject Matter
Claims 6, 11, 17, 21, 23, and 27-28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIU M LEE whose telephone number is (571)270-1083.  The examiner can normally be reached on M-T 8:30-7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh M Fan can be reached on 571-272-3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SIU M LEE/Primary Examiner, Art Unit 2632                                                                                                                                                                                                        9/30/2021